Case 1:20-cv-05878-CM Document 74-1 Filed 09/02/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
J.T., Individually and On Behalf Of D.T.;

K.M., Individually and On Behalf Of M.M. and S.M.;
J.J., Individually and On Behalf Of Z.J.;

C.N., Individually and On Behalf Of V.N.; and,

All Others Similarly Situated,

Case 1:20-cv-05878-VEC
Plaintiffs,

-against-

BILL de BLASIO, in his official capacity as the
Mayor of New York City; RICHARD

CARRANZA, in his official capacity as the
Chancellor of New York City Department of
Education; the NEW YORK CITY DEPARTMENT
OF EDUCATION; the SCHOOL DISTRICTS IN
THE UNITED STATES; and STATE
DEPARTMENTS OF EDUCATION IN THE
UNITED STATES,

Defendants.

 

Xx

AFFIDAVIT OF VICTOR D. SHANDOR

Comes now, Victor D. Shandor, who, being of sound mind and lawful age, and having
been duly sworn upon his oath, states based upon personal knowledge and investigation of the
applicable records and resources of the County School Board of York County, Virginia ("School
Board"), as follows:

1. My name is Victor D. Shandor. I am the Superintendent of the York County School

Division. As the Superintendent, I am responsible for the direction, leadership, and

coordination of students and staff in their efforts to reach the educational goals adopted
Case 1:20-cv-05878-CM Document 74-1 Filed 09/02/20 Page 2 of 3

by the School Board. I am submitting this affidavit for the limited purpose of supporting
the motion to dismiss for lack of personal jurisdiction filed on behalf of the School Board
in this case.

. The School Board is a political subdivision of the Commonwealth of Virginia existing
pursuant to the Constitution and statutes of Virginia and is vested with the authority to
supervise the public schools within York County. Va. Const., Art. VIII, § 7, Va. Code §
22.1-71; see generally Title 22.1 of the Code of Virginia. The School Board office is
located at 302 Dare Road in Yorktown, Virginia, 23692.

._ The School Board does not have, and has not had, any offices, post office boxes, or other
regular and established places of business in the State of New York.

. The School Board has no facilities (owned or rented), in the State of New York and
offers no academic instruction to students in the State of New York.

. The School Board does not own any property within the State of New York, does not
maintain any bank accounts within the State of New York, and has no telephone listing(s)
within the State of New York.

. The School Board did not incur any obligation to pay property or income taxes in New
York in 2018, 2019, or 2020.

. The School Board did not offer or provide any academic instruction or services of any
type directly into New York or to New York students during 2018, 2019, or 2020.

. The School Board has no employees, agents, dealers, or other representatives who work
in the State of New York.

. The School Board is not incorporated in New York.
Case 1:20-cv-05878-CM Document 74-1 Filed 09/02/20 Page 3 of 3

10. The School Board does not have a registered agent for service of process in the State of
New York.

11. The School Board was not served with process in this case within the State of New York.

12. In connection with the above-captioned lawsuit, I have investigated the role of the School
Board with respect to the claims at issue in this case.

13. The School Board was not involved in any decision made to close schools in New York
or to refrain from offering in-person instruction to special education students in New
York during the spring of 2020.

14. The School Board was not responsible for providing instruction to special education

students in New York during the spring of 2020.

FURTHER AFFIANT SA YETH NOT,

E-N- 2. Vick. f) Shon

Date Victor D. Shandor

 

COMMONWEALTH OF VIRGINIA

RR, to wit:

, anotary public in and for the City/County and

CITY/COUNTY of

  
 

Commonwealth aforesaid, to hereby certify that Victor D. Shandor, whose name is signed above,

has acknowledged the same before me in my City/County and Commonwealth aforesaid and

swears that the aforementioned is true and accurate to the best of his/her knowledge and belief.
Given under my hand this < 4 [ ot day of August, 2020.

Sant la Lé

Notary Public ANTE
as : 0% aebbne, On
My Commission expires: ee Hones Oa,

".3}-208)

 

btboepy,

+".
rm
Qo
=
=~
cn

‘2

oe

N

“Ly

2
